         Case 3:21-cv-00097-JR         Document 26       Filed 08/04/21      Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 TIMOTHY J. GAUTHIER AND GARTH                        Case No. 3:21-cv-00097-JR
 BACHMAN, Trustees of Oregon and
 Southwest Washington NECA-IBEW                       ORDER
 Electrical Workers Audit Committee,

                Plaintiffs,

        v.

 VITRO ELECTRIC, LLC, a Limited
 Liability Company, and JOHN VITRO, an
 individual,

                Defendants.



IMMERGUT, District Judge.



       On June 28, 2021, Plaintiffs Timothy J. Gauthier and Garth Bachman filed an Amended

Motion for General Judgment of Default. ECF 22. In the Amended Motion, Plaintiffs move to

dismiss their third and fourth claims for relief and seek default judgment only as to their ERISA

benefits claim and breach of contract claim related to the failure to pay certain funds and

contributions under the collective bargaining agreement. Id. at 1–2; see also ECF 18 at 2. On



PAGE 1 – ORDER
          Case 3:21-cv-00097-JR         Document 26        Filed 08/04/21      Page 2 of 3




July 13, 2021, Magistrate Judge Jolie A. Russo issued her Findings and Recommendation

(“F&R”). ECF 24. The F&R recommends that this Court grant the part of Plaintiffs’ Amended

Motion seeking default judgment on the ERISA benefits claim and deny the part seeking

judgment on the breach of contract claim. No party has filed objections.

                                           DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, this Court has reviewed the F&R and accepts Judge

Russo’s conclusions. The F&R, ECF 24, is adopted in full. Plaintiffs’ Amended Motion for

General Judgment of Default, ECF 22, is GRANTED IN PART and DENIED IN PART.

Plaintiffs should submit a proposed judgment against Defendant Vitro Electric for the Court’s

signature which includes: (1) for Plaintiffs’ first claim for relief: $49,085.30, liquidated damages

of $9,817.06, and interest through June 21, 2021, in the amount of $2,767.57 (plus any additional

accrued interest); (2) for Plaintiffs’ second claim for relief: $6,971.93 plus interest on

outstanding wage withholdings calculated pursuant to the formula prescribed by section 6621 of



PAGE 2 – ORDER
         Case 3:21-cv-00097-JR        Document 26       Filed 08/04/21    Page 3 of 3




the Internal Revenue Code; (3) attorney fees in the amount of $8,509.50; and (4) costs in the sum

of $467.00.



       IT IS SO ORDERED.

       DATED this 4th day of August, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 3 – ORDER
